DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 08/22/2019. Claims 1-26 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 05/06/2020, 02/23/2021, and 05/20/2021 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character 24
Reference character 26
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character G (FIG. 1)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
	Regarding claims 17 and 22:
Claims 17 and 22 are objected to because of the following informalities:
In claim 17, “time difference or arrival (TDOA)” should read “time difference of arrival (TDOA).”
In claim 22, “accurate velocity vector aircraft or drone velocity vector information” should read “accurate aircraft or drone velocity vector information.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-12 and 21:
The term "substantially" in claim 11 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This leads to indefiniteness regarding the interpretation of the term “simultaneously.” For examination purposes, the claim has been interpreted as if the word “substantially” were excluded from the claim. However, the claim language should be updated to convey a clear meaning.
The term "reasonable" in claim 12 is a relative term which renders the claim indefinite. The term "reasonable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This leads to indefiniteness regarding the interpretation of the “altitude constraint.” For examination purposes, this portion of the claim has been interpreted to mean that the system provides an estimate of the altitude when estimating the vehicle position. However, the claim language should be updated to convey a clear meaning.
The terms "hyper-accurate" and “more accurate” in claim 21 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This leads to indefiniteness regarding the interpretation of the provided and required accuracies. For examination purposes, the claim has been interpreted to mean that the provided trajectory estimates are accurate enough for air traffic control procedures which require higher accuracy than would be required for the average air traffic control procedure. However, the claim language should be updated to convey a clear meaning.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 25-26:
Step 1: Claims 1 and 25 are directed towards systems for exploiting a transmitted signal from an aircraft or drone to determine characteristics of the aircraft or drone’s motion or its meteorological conditions. Claim 26 is directed towards the corresponding method.
Step 2A, prong 1: Claims 1 and 25-26 recite the abstract concept of exploiting a transmitted signal from an aircraft or drone to determine characteristics of the aircraft or drone’s motion or its meteorological conditions. This abstract idea is described at least in claims 1 and 25-26 by the mental process step of determining characteristics of the aircraft or drone’s motion or meteorological conditions. This step falls into the mental processes grouping of abstract ideas as it includes a human mentally determining characteristics of the aircraft or drone’s motion or meteorological conditions. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1 and 25-26, other than reciting “a processing system,” nothing in the step of determining characteristics of the aircraft or drone’s motion or meteorological conditions precludes the idea from practically being performed in the human mind. For example, if not for the “a processing system” language, the claim encompasses a human manually determining characteristics of the aircraft or drone’s motion or meteorological conditions.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a processing system which is a generic computer that is simply employed as a tool to perform the determining portion of the abstract idea (See MPEP 2106.05(f)). Claim 1 also recites that a plurality of platforms is configured to detect information of the transmitted signals. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components 
Claim 25 recites similar limitations to claim 1 and is rejected in a similar way.
Claim 26 recites that a plurality of platforms is configured to detect Doppler shift information of the transmitted signal. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. This additional step amounts to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 25-26 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 25-26 are not patent-eligible.
Regarding claims 2-24:
Dependent claims 4-5, 7-10, 12-14, 17-19, 23-24 recite additional mental process steps, such as computing the aircraft or drone 3D position and velocity vectors, providing enhanced aircraft or drone position and velocity vector estimation, determining a plurality of FDOA signals, correcting FDOA calculations by reducing time misalignment, correcting FDOA calculations iteratively to enhance aircraft or drone position and velocity vector estimation accuracy, estimating position using geometric fields of view of antennae that detect an ADS-B out signal, computing an intersection of the geometric fields of view with a reasonable altitude constraint, providing a curved geometric surface from which a centroid location is determined to estimate a position at the time of an ADS-B out signal, using a transit time stamp encoded onto the transmitted signal to correct any time misalignment in the FDOA calculation, determining TDOA signals from various platforms to extract range information, computing a 3D position 
Dependent claims 2-3, 6, 11, 15-16, and 20-22 only recite limitations further defining the mental process and recite further data gathering (i.e. collecting a plurality of FOA signals, simultaneously detecting an ADS-B out signal at a plurality of collection platforms, and collecting a plurality of TOA signals). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
For the reasons listed above, when considering the combination of elements and the claimed invention as a whole, claims 2-24 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14, and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAN et al. (US 2021/0116558 A1), hereinafter CHAN.
Regarding claim 1:
		CHAN discloses the following limitations:
“A system for exploiting a transmitted signal from an aircraft or drone to determine characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving, said system comprising a plurality of platforms for detecting information of the transmitted signal at each of the plurality of platforms.” (See at least CHAN ¶¶ 12-13 and 108, which disclose a “satellite constellation” for receiving ADS-B signals transmitted from vehicles to determine the vehicles’ position and velocity information. The “satellite constellation” reads on the “plurality of platforms” recited in the claim limitation, and it is disclosed that the vehicles can include aircraft.)
“and a processing system for determining characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving.” (See at least CHAN ¶¶ 9, 70, and 81, which disclose a processing system for analyzing the signals to determine information regarding the vehicles’ positions and velocities and to detect any associated anomalies.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the system applying to an “aircraft or drone” and determining “any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving” are each treated as an alternative limitation. The applicant has elected to use “or” and “any of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “aircraft” and the “motion” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 2:

	Regarding claim 3:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the plurality of platforms includes any of ground-based collection platforms, airborne collection platforms, and spacecraft-based collection platforms.” (See at least CHAN ¶¶ 10, 13, and 23, which disclose a “satellite constellation” for receiving the vehicle data. This “satellite constellation” reads on the “spacecraft-based collection platforms” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the platforms including “any of ground-based collection platforms, airborne collection platforms, and spacecraft-based collection platforms” is treated as an alternative limitation. The applicant has elected to use “any of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “spacecraft-based collection platforms” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
CHAN discloses the “system as claimed in claim 3,” and further discloses “wherein the system computes the aircraft or drone 3D position and velocity vector.” (See at least CHAN ¶ 12, which discloses that the system determines the “positioning in x, y, z geographical coordinates, course, and velocity Vx, Vy, Vz of the vehicle.”)
	Regarding claim 5:
“positioning in x, y, z geographical coordinates, course, and velocity Vx, Vy, Vz of the vehicle” and synchronizes the time and frequency of the signals to improve the accuracy of the vehicle positioning estimates.)
	Regarding claim 6:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein said system collects a plurality of frequency of arrival (FOA) signals.” (See at least CHAN ¶¶ 25 and 115, which disclose that the system determines the frequency of arrival of the transponder signals.)
	Regarding claim 7:
CHAN discloses the “system as claimed in claim 6,” and further discloses “wherein said system determines a plurality of frequency difference of arrival (FDOA) signals from the plurality of FOA signals.” (See at least CHAN ¶¶ 25 and 115, which disclose that the system can determine the FDOA and measure the “differential Doppler frequencies” of the transponder signals.)
	Regarding claim 8:
CHAN discloses the “system as claimed in claim 7,” and further discloses “wherein the system uses aircraft or drone position estimates and collection platform positions to correct frequency difference of arrival (FDOA) calculations by reducing the time misalignment.” (See at least CHAN ¶¶ 25, 80, 88, and 115, which disclose that the system checks the transmitted signals and uses the FDOA and TDOA of the satellites to compute the differential Doppler frequencies. This is done in an effort to synchronize the time and frequency.)
	Regarding claim 9:

	Regarding claim 10:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system estimates aircraft or drone position using geometric fields of view of antennae that detect an aircraft or drone ADS-B out signal.” (See at least CHAN ¶¶ 93, 130, and FIGS. 2 and 6, which disclose that the satellites which detect the ADS-B out signals and estimate the aircraft positions each have a circular field of view as illustrated in FIGS. 2 and 6.)
	Regarding claim 11:
CHAN discloses the “system as claimed in claim 10,” and further discloses “wherein the system substantially simultaneously detects an aircraft or drone ADS-B out signal at a plurality of collection platforms.” (See at least CHAN ¶¶ 10, 13, and 35, which disclose that each of the constellation of satellites can simultaneously detect the ADS-B signals.)
Regarding claim 14:
CHAN discloses the “system as claimed in claim 8,” and further discloses “wherein the system uses a transmit time stamp encoded onto the transmitted signal to correct any time misalignment in the frequency difference of arrival (FDOA) calculation.” (See at least CHAN ¶¶ 25 and 115, which disclose that the system records the time of arrival of the signals, and uses this to determine the “Time Difference of Arrival (TDOA)” in order to provide the system’s integrity classification.)
Regarding claim 16:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system collects a plurality of time of arrival (TOA) signals.” (See at least CHAN ¶¶ 25 and 115, which disclose that the system collects the time of arrival of the transponder signals.)
	Regarding claim 17:
CHAN discloses the “system as claimed in claim 16,” and further discloses “wherein the system determines a plurality of ADS-B time difference or arrival (TDOA) signals from terrestrial platforms and from any of airborne and spacecraft platforms based on the plurality of TOA signals, for the purpose of extracting range information.” (See at least CHAN ¶¶ 13, 25, 65, and 115, which disclose that the system uses satellites and ground-based receivers which detect ADS-B transmissions and respectively read on the “spacecraft platforms” and “terrestrial platforms” recited in the claim limitation. The TDOA is determined to compute the Doppler frequencies, which reads on the “range information” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 17, consistent with the specification, the system determining the TDOA signals “from any of airborne and spacecraft platforms” is treated as an alternative limitation. The applicant has elected to use “any of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “spacecraft platforms” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 18:
CHAN discloses the “system as claimed in claim 16,” and further discloses “wherein the system computes an aircraft or drone 3D position vector.” (See at least CHAN ¶ 12, which discloses that the system determines the “positioning in x, y, z geographical coordinates, course, and velocity Vx, Vy, Vz of the vehicle” for the vehicles.)
Regarding claim 19:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system determines characteristics of any of the aircraft or drone's motion or meteorological conditions independent of any GPS or aircraft or drone navigational data.” (See at least CHAN ¶¶ 18, 70, and 94, which disclose that the system can determine the detection and positioning of the vehicles by receiving echo signals, even if the vehicle transponders are switched off. This type of tracking works independently of GPS or vehicle navigational data.)
Regarding claim 20:
CHAN discloses the “system as claimed in claim 19,” and further discloses “wherein the system provides redundancy in case of navigational systems failure.” (See at least CHAN ¶¶ 94 and 131, which disclose a “RADAR 2 mode” which provides the positions of the vehicles and “works even if the vehicle transponders are switched off intentionally or as a consequence of a general/catastrophic failure.”)
	Regarding claim 21:
CHAN discloses the “system as claimed in claim 19,” and further discloses “wherein the system provides hyper-accurate trajectory estimates for air traffic control procedures requiring more accurate surveillance.” (See at least CHAN ¶¶ 87, 169, and 173, which disclose that the use of the system’s three RADAR modes provides accurate positioning and tracking capabilities. This is especially helpful for crowded airspaces, since accurate surveillance allows for a decreased aircraft-to-aircraft separation distance requirement.)
	Regarding claim 22:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system provides accurate velocity vector aircraft or drone velocity vector information during periods of surveillance data dropouts.” (See at least CHAN ¶¶ 86, 94, and 131, which disclose a “RADAR 2 mode” which provides the tracking of the vehicles and “works even if the vehicle transponders are switched off intentionally or as a consequence of a general/catastrophic failure.” The vehicle transponders being switched off reads on the “surveillance data dropouts” recited in the claim limitation.)
Regarding claim 23:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system uses the transmitted signal to generate meteorological data.” (See at least CHAN ¶¶ 68 and 131, which disclose that some of the received signals can be used for generating weather data.)
	Regarding claim 24:
CHAN discloses the “system as claimed in claim 1,” and further discloses “wherein the system uses the transmitted signal to provide accurate information in the presence of a cyber security attack.” (See at least CHAN ¶¶ 6-7, 121, and 137, which disclose that the system is capable of overcoming cyberattacks by detecting anomalies in the transmitted information which is indicative of a spoofed signal.)
Regarding claim 25:
		CHAN discloses the following limitations:
“A system for exploiting a transmitted signal from an aircraft or drone to determine characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft is moving, said system comprising a plurality of platforms for detecting information of the transmitted signal at each of the plurality of platforms.” (See at least CHAN ¶¶ 12-13 and 108, which disclose a “satellite constellation” for receiving ADS-B signals transmitted from vehicles to determine the vehicles’ position and velocity information. The “satellite constellation” reads on the “plurality of platforms” recited in the claim limitation, and it is disclosed that the vehicles can include aircraft.)
“and a processing system for determining characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving independent of any global position system information.” (See at least CHAN ¶¶ 18, 70, and 94, which disclose that the processing system can determine the detection and positioning of the vehicles by receiving echo signals, even if the vehicle transponders are switched off. This type of tracking works independently of GPS or vehicle navigational data.)
Note that under the broadest reasonable interpretation (BRI) of claim 25, consistent with the specification, the system applying to an “aircraft or drone” and determining “any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving” are each treated as an alternative limitation. The applicant has elected to use “or” and “any of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “aircraft” and the “motion” have been addressed here, the claim is still rejected in its entirety.
	Regarding claim 26:
		CHAN discloses the following limitations:
“A method for exploiting a transmitted signal from an aircraft or drone to determine characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft is moving, said method comprising the steps of providing a plurality of platforms for detecting Doppler shift information of the transmitted signal at each of the plurality of platforms.” (See at least CHAN ¶¶ 12-13, 108, 112, and 120, which disclose a “satellite constellation” for receiving ADS-B signals transmitted from vehicles to determine the vehicles’ position and velocity information. The “satellite constellation” reads on the “plurality of platforms” recited in the claim limitation, and it is disclosed that the vehicles can include aircraft. These sections also disclose the consideration of the Doppler shift for each satellite.)
“and determining characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving.” (See at least CHAN ¶¶ 9, 70, and 81, which disclose a processing system for analyzing the signals to determine information regarding the vehicles’ positions and velocities and to detect any associated anomalies.)
Note that under the broadest reasonable interpretation (BRI) of claim 26, consistent with the specification, the system applying to an “aircraft or drone” and determining “characteristics of any of the aircraft or drone's motion or meteorological conditions in which the aircraft or drone is moving” are each treated as an alternative limitation. The applicant has elected to use “or” and “any of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “aircraft” and the “motion” have been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN as applied to claim 10 above, and further in view of Ananth (US 9,571,978 B1), hereinafter Ananth.
	Regarding claim 12:
CHAN discloses the “system as claimed in claim 10,” but does not specifically disclose “wherein the system computes an intersection of the geometric fields of view with a reasonable altitude constraint.” However, Ananth does teach this limitation. (See at least Ananth col. 6 ll. 26-47, col. 11 ll. 36-65, col. 18 ll. 25-64, and FIG. 3-4, which disclose that during a positioning process, a system determines the intersection of several range circles which reads on the “intersection of the geometric fields of view” recited in the claim limitation. The system can also determine a reasonable altitude when calculating a position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle tracking system disclosed by CHAN by determining an intersection of the range circles as taught by Ananth, because although this does not necessarily provide the precise location, it gives a general estimate of the location which can be used with additional information in order to find the exact location. (See at least Ananth col. 10 ll. 13-46.)
	Regarding claim 13:
CHAN in combination with Ananth discloses the “system as claimed in claim 12,” and further discloses “wherein the intersection provides a curved geometric surface from which a centroid location is determined to estimate an aircraft or drone position at the time of an ADS-B out signal.” (See at least Ananth col. 12 ll. 9-32, col. 16 ll. 28-53, col. 18 ll. 25-64, col. 19 ll. 10-29, and FIG. 4-5, which disclose that when determining a location, if there is more than one potential location, the system determines whether there is a strong signal in one or frequency ranges. If 
Note that while Ananth does not specifically disclose estimating a vehicle position at the time of an ADS-B signal, CHAN does, and so Ananth in combination with CHAN teaches the limitations of claim 13. (See at least CHAN ¶¶ 11 and 108, which disclose that the system can receive transmitted ADS-B signals to acquire vehicle position data.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle tracking system disclosed by CHAN by estimating the location to be at the center of the range circles as taught by Ananth, because although this does not necessarily provide the precise location, it gives a general estimate of the location which can be used with additional information in order to find the exact location. (See at least Ananth col. 10 ll. 13-46.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CHAN as applied to claim 9 above, and further in view of Lommen (US 2010/0033379 A1), hereinafter Lommen.
Regarding claim 15:
CHAN discloses the “system as claimed in claim 9,” and further discloses “wherein the transmitted signal is an ADS-B out signal.” (See at least CHAN ¶¶ 11 and 108, which disclose that the system can receive transmitted ADS-B signals to acquire vehicle data.)
CHAN does not specifically disclose “wherein the correction of any time misalignment is based on at least four FOA signals, thereby enhancing the aircraft or drone 3D position and velocity vector estimation accuracy.” However, Lommen does teach this limitation. (See at least Lommen ¶¶ 13, 16, 23, 37, and FIGS. 1 and 3, which disclose determining the FOA of three, four, or more signals to determine the FDOA and improve the accuracy of the location and velocity estimations.)
“can be used to improve the geolocation processing system's 130 estimates of emitter location and/or velocity.” (See at least Lommen ¶ 16.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although YUN et al. (US 2015/0035699 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it teaches a method of estimating an aircraft location using ADS-B data and the time of arrival (TOA), time difference of arrival (TDOA), and frequency difference of arrival (FDOA).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.R.H./Examiner, Art Unit 3662                                       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662